Although I must concur with the majority that the evidence in case No. CA83-06-071 is so overwhelming that the decision to divest Diane Vickers Pate of all parental rights, privileges and responsibilities must be affirmed, I cannot condone the failure of the trial court to follow the Rules of Juvenile Procedure. Juv. R. 29 requires an adjudicatory hearing, and Juv. R. 34 requires a separate dispositional hearing. Therefore, the failure to conduct two separate hearings is clearly error. It follows that although we were unable to find any prejudice to Mrs. Pate in the case sub judice, the failure to conduct a bifurcated hearing is always suspect. After all, we cannot always determine from the record before us that a shortcut in procedure was harmless error.
In case No. CA83-06-072, I concur with the majority in the disposition of both assignments of error.